SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 40-F o Registration statement pursuant to Section12 of the Securities Exchange Act of 1934 or þ Annual report pursuant to Section13(a) or 15(d) of the Securities Exchange Act of 1934 For the Fiscal year ended:August 31, 2009 Commission File number:001-14992 CORUS ENTERTAINMENT INC. (Exact name of registrant as specified in its charter) Canada 4832, 4833 Not Applicable (Province or other jurisdiction of incorporation or organization) (Primary standard industrial classification code number, if applicable) (I.R.S. employer identification number, if applicable) Brookfield Place 181 Bay Street, Suite 1630 P.O. Box 767 Toronto, Ontario M5J 2T3 Canada
